Title: John Adams to Abigail Adams, 26 September 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Philadelphia Septr. 26. 1775
     
     I have not written the usual Compliment of Letters since I left Braintree; nor have I received one Scratch of a Pen from any Body, till the last Evening, when the Post brought me a Line from Mrs. Warren, in which she informs me that you had been ill, but was better. I shall be unhappy till I hear farther from you, tho I hope for the best.
     I have enjoyed better Health, this session than the last, and have suffered less from certain Fidgets, Pidlings, and Irritabilities which have become so famous. A more serious Spirit prevails than heretofore. We shall soon be in Earnest. I begin to think We are so. Our Injunctions of Secrecy are so much insisted on, that I must be excused from disclosing one Iota of any Thing that comes to my Knowledge as a Member of the Congress. Our Journal of the last session however, I conjecture will be speedily printed and then I will inclose it to you.
     I want to be informed from Hour to Hour, of any Thing which passes in Boston—whether our Friends come out—what Property they bring?—how they fare in Town? How the Tories subsist &c. &c. &c. Whether the Troops are healthy or sickly?
     I also want to know every Thing which passes in our Army. The Feats and Exploits of our little Naval Armaments would be very agreable.
     Tudor is made easy. He must keep a Clerk, or there will be Jealousies. Indeed it is his Duty for it is impossible he can do the Business himself, and if that is not done, Injustice to the public will be done.
     I have seen the Utility of Geometry, Geography, and the Art of drawing so much of late, that I must intreat you, my dear, to teach the Elements of those Sciences to my little Girl and Boys. It is as pretty an Amusement, as Dancing or Skaiting, or Fencing, after they have once acquired a Taste for them. No doubt you are well qualified for a school Mistress in these Studies, for Stephen Collins tells me the English Gentleman, in Company with him, when he visited Braintree, pronounced you the most accomplished Lady, he had seen since he left England.—You see a Quaker can flatter, but dont you be proud.
     My best Wishes and most fervent Prayers attend our little Family. I have been banished from them, the greatest Part of the last Eighteen Months but I hope to be with them more, in Time to come. I hope to be excused from attending at Philadelphia, after the Expiration of the Year. I hope that Dr. Winthrop, Mr. Sever, Mr. Greenleaf, Coll. Warren, Mr. Hawley, Mr. Gerry, some or all of them will take their Turns, in the States—and suffer me, at least to share with my Family, a little more than I have done, the Pleasures and Pains of this Life, and that I may attend a little more to my private Affairs that I may not be involved in total Ruin, unless my Country should be so and then I should choose to share its Fate.
    